DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 12, 14-15, 18, 21 is/are rejected under 35 U.S.C. 103 as obvious over Bachelder et al. (US6798515) in view of Zhang et al. (US2018/0218493)
To claim 1, Bachelder teach a system for characterizing a specimen, comprising: 
a controller (222 of Fig. 2) including one or more processors configured to execute a set of program instructions stored in memory (228 of Fig. 2), the set of program instructions configured to cause the one or more processors to: 
receive one or more training images of one or more defects of the specimen (402 of Fig. 4, column 7 line 65 to column 8 line 5); 
generate a classifier (template model) based on the one or more training images (404 of Fig. 4, column 7 line 65 to column 8 line 5); 
receive one or more product images of one or more defects of a specimen (406 of Fig. 4, column 6 line 66 to column 7 line 3); 
determine one or more defect type classifications of the one or more defects  (Figs. 8A-D, column 9 line 55 to column 10 line 3, defects are inspected based on location, type, and/or size of each defect to determine acceptability, which means one or more defect type classifications are determined); 
filter the one or more product images with one or more smoothing filters (column 14 lines 15-19, smoothing filter can be applied to enhance processing); 
perform one or more binarization processes to generate one or more binarized product images (column 7 lines 39-44, binarizing image before normalized correlation search on rotation/orientation, position, and scale/size); 

determine one or more algorithm-estimated defect sizes of the one or more defects based on the one or more binarized product images (column 8 lines 49-57, column 9 lines 59-65); and 
determine one or more refined estimates of one or more defect sizes of the one or more defects based on the one or more algorithm-estimated defect sizes and the one or more defect type classifications (column 11 lines 9-13, use calculated scale relationship to ascertain the size of the defects, column 9 line 55 to column 10 line 3, defects are inspected based on location, type, and/or size of each defect to determine acceptability, which means one or more defect type classifications are involved in estimation).
Although Bachelder do not expressly disclose using combined image processing operations (e.g., smoothing, morphological filtering), Bachelder does teach those skilled in the art should further appreciate that any of the images described herein can be subject to further processing, such as by filtering using a Gaussian filter, median filter, smoothing filter, morphological filter or the like known in the art, in order to enhance processing (column 14 lines 15-19), and some, or all, of the steps of selecting, model generating, finding, measuring, calculating, inspecting, and processing herein before described can be combined and effected as hardware implementations, software implementations, or a combination thereof (column 5 lines 42-46, column 13 line 66 to column 14 line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Bachelder in combination, in order to further enhance image processing by design preference.
But, Bachelder do not expressly disclose machine learning classifier, wherein one or more defects having a size smaller than 80nm.
	Zhang teach a scanning electron microscopy system (paragraphs 0003-0006) that performs inspection and defect detection process with machine learning (paragraphs 0046, 0054), wherein a dynamic database storing recipe files and defect detection parameters (paragraph 0029) in one embodiment provides a defect detection value of 5nm, such that the defect detection module would flag an error measurement that is greater than 5nm as a defect (paragraph 0076).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zhang into the system of Bachelder, in order to construct classifier under necessary and enough conditions.

To claim 18, Bachelder and Zhang teach a system for characterizing a specimen (as explained in response to claim 1 above).

To claim 21, Bachelder and Zhang teach a method for characterizing a specimen (as explained in response to claim 1 above).


To claim 4, Bachelder and Zhang teach claim 1.
Bachelder and Zhang teach wherein the machine learning classifier comprises at least one of a random forest classifier, a support vector machine (SVM) classifier, an ensemble learning classifier, or a deep neural network (paragraph 0051).

To claim 6, Bachelder and Zhang teach claim 1.
Bachelder and Zhang teach wherein the controller is further configured to: perform one or more image processing operations on the one or more product images (column 14 lines 15-19 of Bachelder).

To claim 12, Bachelder and Zhang teach claim 1.
Bachelder and Zhang teach wherein the controller is further configured to: identify a plurality of pixel clusters within the one or more binarized product images; and determine one or more pixel clusters of the plurality of pixel clusters to be associated with the one or more defects (column 1 lines 11-17, column 5 lines 40-43 of Bachelder).

To claim 14, Bachelder, Zhang and Fang teach claim 1.
Bachelder and Zhang teach wherein the specimen comprises a reticle (paragraph 0024).

To claim 15, Bachelder and Zhang teach claim 1.
Bachelder and Zhang teach wherein the controller is configured to generate one or more control signals based on at least one of the one or more refined estimates or the one or more defect type classifications, the one or more control signals configured to selectively adjust one or more process tools (column 12 lines 20-46, column 13 lines 17-51 of Bachelder).



Claim(s) 2-3, 5, 16-17, 19-20, 22-23 is/are rejected under 35 U.S.C. 103 as obvious over Bachelder et al. (US6798515) in view of Zhang et al. (US2018/0218493) and Sasazawa et al. (US2013/0077092).
To claim 2, Bachelder and Zhang teach claim 1.
Though Bachelder and Zhang teach classifying defect, but neither teach wherein the one or more defect type classifications comprise at least one of a pin-hole defect classification, a resist-dot defect classification, a scratch defect classification, or a fast localized defect classification.
Sasazawa teach an inspection optical system constructing classifier with mechanical learning (abstract, paragraphs 0006-0013), wherein respective defect models and examples of calculation results with respect to sizes are shown as having one or more defects having a size smaller than 80nm or a size larger than 200nm (Fig. 3, paragraph 0039), wherein the one or more defect type classifications comprise at least one of a pin-hole defect classification, a resist-dot defect classification, a scratch defect classification, or a fast localized defect classification (Fig. 2, paragraph 0037 of Sasazawa), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Bachelder and Zhang, in order to implement detail in defect classification.

To claim 3, Bachelder and Zhang teach claim 1.
Bachelder and Zhang teach wherein receiving the one or more training images of one or more defects of the specimen comprises: receiving one or more training images of one or more defects of the specimen (402 of Fig. 4, column 7 line 65 to column 8 line 5 of Bachelder, training image; paragraphs 0046, 0051 of Zhang), but neither teach receiving at least one of a known defect type classification or a known defect size associated with the one or more defects.


To claim 5, Bachelder and Zhang teach claim 1.
Though Bachelder teach using training image, but Bachelder and Zhang do not expressly disclose further comprising an inspection sub-system, wherein at least one of the one or more training images or the one or more product images are received from the inspection sub-system.
Sasazawa teach an inspection optical system constructing classifier with mechanical learning (abstract, paragraphs 0006-0013), wherein respective defect models and examples of calculation results with respect to sizes are shown as having one or more defects having a size smaller than 80nm or a size larger than 200nm (Fig. 3, paragraph 0039), wherein at least one of the one or more training images or the one or more product images are received from the inspection sub-system (paragraphs 0012-0014, 0045 of Sasazawa, actual defect species are collected as learning progresses, which is considered as providing learning data/training images from inspection sub-system), which would have been obvious to one of ordinary skill in the art 

To claims 16, 19 and 22, Bachelder and Sasazawa teach claims 1, 18 and 21.
Bachelder teach correlated search (column 7 lines 39-44), but Bachelder and Zhang do not expressly disclose wherein the controller is further configured to: generate one or more mathematical models configured to correlate the one or more algorithm-estimated defect sizes to one or more known defect sizes of the one or more defects within the one or more training images.
	Sasazawa teach an inspection optical system constructing classifier with mechanical learning (abstract, paragraphs 0006-0013), wherein respective defect models and examples of calculation results with respect to sizes are shown as having one or more defects having a size smaller than 80nm or a size larger than 200nm (Fig. 3, paragraph 0039), wherein the controller is further configured to: generate one or more mathematical models configured to correlate the one or more algorithm-estimated defect sizes to one or more known defect sizes of the one or more defects within the one or more training images (paragraph 0036, defect model is mathematical model that correlates or maps extracted features to the classes defined by the model), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Bachelder and Zhang, in order to implement detail in defect classification

To claims 17, 20 and 23, Bachelder, Zhang and Sasazawa teach claims 16, 19 and 22.




Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as obvious over Bachelder et al. (US6798515) in view of Sasazawa et al. (US2013/0077092) and Choudhury et al. (US2016/0371816).
To claim 7, Bachelder and Zhang teach claim 6.
Bachelder teach enhancing images for processing (column 14 lines 15-19), but Bachelder and Zhang do not expressly disclose wherein performing the one or more image processing operations comprises: adjusting a size of the one or more product images with an image scaling operation to generate one or more scaled product images; and altering the one or more scaled product images with one or more image sharpening operations.
	Choudhury teach enhancing image processing comprises: adjusting a size of the one or more product images with an image scaling operation to generate one or more scaled product images (paragraph 0078); and altering the one or more scaled product images with one or more image sharpening operations (paragraph 0070), which would have been obvious to one of 

To claim 8, Bachelder, Zhang and Choudhury teach claim 7.
Bachelder, Zhang and Choudhury teach wherein the one or more image scaling operations comprise an image upscaling operation (paragraph 0078 of Choudhury).

To claim 9, Bachelder, Zhang and Choudhury teach claim 7.
Bachelder, Zhang and Choudhury teach wherein the one or more image sharpening operations comprise: an image filtering operation performed with a Laplacian filter (paragraph 0070 of Choudhury).

To claim 10, Bachelder and Zhang teach claim 6.
Bachelder teach enhancing images for processing (column 14 lines 15-19), but Bachelder and Zhang do not expressly disclose wherein performing the one or more image processing operations on the one or more product images comprises: converting the one or more product images from a first color space system to a second color space system.
	Choudhury teach enhancing image processing comprises: converting the one or more product images from a first color space system to a second color space system (paragraph 0095), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Bachelder and Zhang, in order to implement image enhancement.


Bachelder, Zhang and Choudhury wherein the first color space system comprises a red-green- blue (RGB) color space system, and the second color space system comprises a hue- saturation-value (HSV) color space system (paragraph 0095 of Choudhury).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as obvious over Bachelder et al. (US6798515) in view of Zhang et al. (US2018/0218493) and Fang et al. (US2018/0173839)
To claim 13, Bachelder and Zhang teach claim 1.
But, Bachelder and Zhang do not expressly disclose wherein the one or more morphological image processing operations comprise at least one of a morphological erosion operation, a morphological dilation operation, a morphological opening operation, or a morphological closing operation.
	Fang teach more morphological image processing operations comprise at least one of a morphological erosion operation, a morphological dilation operation, a morphological opening operation, or a morphological closing operation (paragraph 0082), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Bachelder and Zhang, in order to implement image processing.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 6, 2021